Name: Commission Decision (EU) 2019/1182 of 3 July 2019 on the proposed citizens' initiative entitled Ã¢ EU law, minority rights and democratisation of Spanish institutionsÃ¢ (notified under document C(2019) 4972)
 Type: Decision
 Subject Matter: Europe;  parliament;  executive power and public service;  European construction;  European Union law;  rights and freedoms
 Date Published: 2019-07-11

 11.7.2019 EN Official Journal of the European Union L 185/46 COMMISSION DECISION (EU) 2019/1182 of 3 July 2019 on the proposed citizens' initiative entitled EU law, minority rights and democratisation of Spanish institutions (notified under document C(2019) 4972) (Only the English text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 211/2011 of the European Parliament and of the Council of 16 February 2011 on the citizens' initiative (1), and in particular Article 4 thereof, Whereas: (1) The subject matter of the proposed citizens' initiative entitled EU law, minority rights and democratisation of Spanish institutions refers to the following: Systemic risks in Spain, the treatment of minority groups and the urgent need to encourage action to help democratise the country and align it with the basic principles of EU law. (2) The objectives of the proposed citizens' initiative refer to the following: Our aim is to ensure that both the Commission and the Parliament are fully aware of the current situation in Spain, the systemic risks in the country, the failure to comply with the rules and guiding principles of EU law and the need to set mechanisms in motion to help improve democratic standards in Spain, thereby guaranteeing the rights and freedoms of minority groups and of all Spanish citizens by means of EU law and instruments. (3) The Treaty on European Union (TEU) reinforces citizenship of the Union and enhances further the democratic functioning of the Union by providing, inter alia, that every citizen is to have the right to participate in the democratic life of the Union by way of a European citizens' initiative. (4) To this end, the procedures and conditions required for the citizens' initiative should be clear, simple, user-friendly and proportionate to the nature of the citizens' initiative so as to encourage participation by citizens and to make the Union more accessible. (5) Pursuant to Article 4(2) of Regulation (EU) No 211/2011 the Commission shall register a proposed citizens' initiative, provided that the conditions under 4(2)(a) to (d) are fulfilled. (6) The proposed citizens' initiative invites the Commission to examine the situation in Spain regarding the movement for independence of the Catalan region in the context of the Communication from the Commission to the European Parliament and the Council A new EU Framework to strengthen the Rule of Law (COM(2014)158) and, as the case may be, to take steps in that context. Conversely, the proposed citizens' initiative does not invite the Commission to submit a proposal for a legal act of the Union. (7) For those reasons, this proposed citizens' initiative manifestly falls outside the framework of the Commission's powers to submit a proposal for a legal act of the Union for the purpose of implementing the Treaties within the meaning of Article 4(2)(b) of Regulation (EU) No 211/2011, read in conjunction with Article 2, point 1, of that Regulation, HAS ADOPTED THIS DECISION: Article 1 Registration of the proposed citizens' initiative entitled EU law, minority rights and democratisation of Spanish institutions is hereby refused. Article 2 This Decision is addressed to the organisers (members of the citizens' committee) of the proposed citizens' initiative called EU law, minority rights and democratisation of Spanish institutions, represented by Ms Elisenda PALUZIE and Mr GÃ ©rard ONESTA acting as contact persons. Done at Brussels, 3 July 2019. For the Commission Frans TIMMERMANS First Vice-President (1) OJ L 65, 11.3.2011, p. 1.